 



Exhibit 10.71
(INTUIT LOGO) [f33044f3304400.gif]
AMENDMENT DATED May 23, 2007
TO AMENDED AND RESTATED SERVICES AGREEMENT
BY AND BETWEEN
INTUIT INC. AND INGRAM MICRO INC. (the “Agreement”)
The above referenced Agreement is hereby modified and amended effective as of
September 11, 2007, as follows:

  1.   Section 8 entitled, Term/Termination, subsections (a) and (d) are
replaced with the following:

(a) Unless otherwise terminated in accordance with this Agreement, the term of
this Agreement shall be extended from September 10, 2007 and will continue until
September 10, 2008.
(d) Either party may terminate this Agreement for convenience, without cause,
upon at least one hundred eighty (180) days’ prior written notice to the other
party.

  2.   Exhibit A is deleted and replaced by “Exhibit A — Statement of Work
(September 11, 2007)” attached to this Amendment.

All other terms and conditions of the Agreement shall remain unchanged.

      Intuit, Inc.   Ingram Micro Inc.  
     /s/ Scott Beth
       /s/ Bryan C. Moynahan
 
   
Signature
  Signature
 
   
     Scott Beth
  Bryan C. Moynahan
 
   
Printed Name
  Printed Name
 
   
     VP, Procurement
  Vice President and General Manager
 
   
Title
  Title
 
   
     6-15-2007
       6-8-2007
 
   
Date
  Date

 